Name: Council Regulation (EC, ECSC, Euratom) No 2805/2000 of 18 December 2000 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities as regards the arrangements for the adjustment of remuneration and the temporary contribution
 Type: Regulation
 Subject Matter: employment;  EU institutions and European civil service;  executive power and public service;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|32000R2805Council Regulation (EC, ECSC, Euratom) No 2805/2000 of 18 December 2000 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities as regards the arrangements for the adjustment of remuneration and the temporary contribution Official Journal L 326 , 22/12/2000 P. 0007 - 0007Council Regulation (EC, ECSC, Euratom) No 2805/2000of 18 December 2000amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities as regards the arrangements for the adjustment of remuneration and the temporary contributionTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 283(1) thereof,Having regard to Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities(1), as last amended by Regulation (EC, ECSC, Euratom) No 2804/2000(2),Having regard to the proposal presented by the Commission after consulting the Staff Regulations Committee,Having regard to the opinion of the European Parliament(3),Having regard to the opinion of the Court of Justice(4),Having regard to the opinion of the Court of Auditors(5),Whereas:(1) Following its Decisions of 20 March 1972, 26 June 1976 and 31 December 1981, by Regulations (ECSC, EEC, Euratom) No 3830/1991(6) and (ECSC, EEC, Euratom) No 3831/1991(7), the Council inserted Annex XI to the Staff Regulations which confirms and further defines the method for the adjustment of remuneration, and Article 66a which introduces a temporary contribution deducted from the remuneration of officials and other servants of the Communities.(2) Social partnerships which tend to avoid conflict have thus been a feature of relations between the European institutions and their staff and other servants with regard to the adjustment of remuneration.(3) The current method and the temporary contribution expire on 30 June 2001 whereas the proposal from the Commission to the Council on revisions to the Staff Regulations in connection with the reform is scheduled for December 2001.(4) Extending by two years the period of validity of the "compromise method" would thus avoid having to conduct two separate sets of negotiations between the staff and the institutions, one on the reform and one on remuneration and pensions.(5) The Staff Regulations of Officials and the Conditions of Employment applicable to Other Servants should therefore be amended to extend the period of validity of the method for adjusting remunerations and the temporary contribution,HAS ADOPTED THIS REGULATION:Article 1In Article 66a(1) of the Staff Regulations of Officials of the European Communities, the date "1 July 2001" shall be replaced by "1 July 2003".In Article 15(1) of Annex XI to the Staff Regulations of Officials of the European Communities, the date "30 June 2001" shall be replaced by "30 June 2003".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 2000.For the CouncilThe PresidentD. Voynet(1) OJ L 56, 4.3.1968, p. 1.(2) See page 3 of this Official Journal.(3) Opinion delivered on 30 November 2000.(4) Opinion delivered on 18 October 2000.(5) Opinion delivered on 26 October 2000.(6) OJ L 361, 31.12.1991, p. 1.(7) OJ L 361, 31.12.1991, p. 7.